NOT FOR PUBLICATION                            FILED
                       UNITED STATES COURT OF APPEALS                         JUN 1 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JATINDER SINGH,                                     No.   14-71031

               Petitioner,                           Agency No. A200-941-919

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted May 24, 2016 **

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Jatinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Singh’s testimony and his declaration regarding

alleged police visits and Singh’s father’s party affiliation. See Shrestha, 590 F.3d

at 1048 (adverse credibility determination reasonable under the “totality of

circumstances”). Singh’s explanations do not compel a contrary result. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

Singh’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Singh’s CAT claim also fails because it is based on the same statements the

agency found not credible and Singh does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the acquiescence of the government if returned to India. See

Almaghzar v. Gonzales, 457 F.3d 915, 923 (9th Cir. 2006). We do not have

jurisdiction to review Singh’s contention that the agency failed to consider country

conditions evidence in evaluating his CAT claim because he did not raise this issue


                                         2                                     14-71031
to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no

jurisdiction over claims not presented below). We reject Singh’s contention that

the agency’s CAT analysis was deficient. Thus, Singh’s CAT claim fails.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                  14-71031